DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/01/2020, 05/17/2021, and 07/07/2022 have been considered.
Specification
The abstract of the disclosure is objected to because of undue length as it exceeds 150 words.  Correction is required to present a shorter version of the abstract in clear and concise terms.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US 6728016 B1) hereinafter Hunt.
Regarding claim 1, Hunt (Figures 2-8C) teaches (Col. 3, lines 1-21; Col. 2, lines 32-50) a method for configuring an optical circuit switch (OCS) (optical cross-connect matrix module, 200), comprising: 
selecting a microelectromechanical system (MEMS) mirror (a first plane mirror, not shown) of a plurality of MEMS mirrors (mirror array, 725) in the OCS (Col. 9, line 52-Col.10, 27), each of the plurality of MEMS mirrors having at least two axes (X and Y axes) for rotation, wherein the selected MEMS mirror is not needed for switching (Col. 1 lines 10-40; Col. 3, lines 44-67; Col. 5, lines 40- Col.6, line 52; switching can occur elsewhere); 
applying first voltage to a first axis of the selected MEMS mirror to move the selected MEMS mirror in a first direction (column 6; the mirror voltage (MV) table will apply a 1st voltage; also column 7, lines 32-36); and 
applying a second voltage to a second axis of the selected MEMS mirror to move the selected MEMS mirror in a second direction (column 6; the MV table will apply a 2nd voltage; also column 6, lines 41-48); 
wherein the movements in the first direction and the second direction causes the selected MEMS mirror to be parked (in the broadest reasonable interpretation (BRI) of claim 1, the limitation “parked” can mean that the selected mirror is being positioned midway between mirrors or to positions outside the mirror plane so that it is out of optical communication signal switching path/its optical path does not include any "sensitive" mirrors; Col. 5, line 54-Col.6, line 52; Col. 9, lines 49-50; Col. 10, lines 45-46).  
Regarding claim 2, Hunt teaches the method of claim 1, further comprising detecting, with one or more processors (matrix control processor, 201 and digital signal processors (DSPs) 202 and 203; Col. 3, lines 1-21), when at least one of the first voltage or the second voltage fails (Figures 2 and 5B; Col. 7, line 63-Col. 8, line 31; Col. 10, line 28-Col. 11, line 40).  
Regarding claim 11, Hunt et al. (US 6728016 B1) (Figures 1-8C) teaches (Col. 2, lines 32-50; Col. 3, lines 1-21) an optical communication system (a fiber optic network, 10 that employs optical cross-connect switches like optical cross-connect matrix module, 200) comprising: 
a plurality of microelectromechanical systems (MEMS) mirrors (first mirror assembly, 84 or second mirror assembly or 86 or mirror array, 725) configured to receive a beam of light (a light beam, 110 or 112) and redirect it (a light beam, 112 or 116) (Figures 3-8C; Col. 3, line 44- Col. 4, line 44) 
a voltage supply (a low voltage power supply, 209 and a high voltage power supply, 21; Figure 2; Col. 3, lines 15-17); and 
one or more processors (matrix control processor, 201 and digital signal processors (DSPs) 202 and 203; Figure 2; Col. 3, lines 1-21) in communication with the plurality of MEMS mirrors and the voltage supply, the one or more processors configured to (Col. 1 lines10-40; Col. 3, lines 44-67; Col. 5, lines 40- Col.6, line 52): 
apply first voltage to a first axis of a selected MEMS mirror of the plurality of MEMS mirrors to move the selected MEMS mirror in a first direction (column 6; the mirror voltage (MV) table will apply a 1st voltage; also column 7, lines 32-36); and 
apply a second voltage to a second axis of the selected MEMS mirror to move the selected MEMS mirror in a second direction (column 6; the MV table will apply a 2nd voltage; also column 6, lines 41-48); 
wherein the movements in the first direction and the second direction causes the selected MEMS mirror to be parked (in the broadest reasonable interpretation (BRI), the limitation “parked” can mean that the selected mirror is being positioned midway between mirrors or to positions outside the mirror plane so that it is out of optical communication signal switching path/its optical path does not include any "sensitive" mirrors; Col. 5, line 54-Col.6, line 52; Col. 9, lines 49-50; Col. 10, lines 45-46).  
Regarding claim 12, Hunt teaches the system of claim 11, wherein the one or more processors are further configured to detect when at least one of the first voltage or the second voltage fails (Figures 2 and 5B; Col. 7, line 63-Col. 8, line 31; Col. 10, line 28-Col. 11, line 40).  
Regarding claim 20, Hunt et al. (US 6728016 B1) (Figures 2-8C) teaches (Col. 6, lines 1-40) 
a non-transitory computer-readable medium storing instructions executable by one or more processors (matrix control processor, 201 and digital signal processors (DSPs) 202 and 203; Col. 3, lines 1-21) for performing a method of parking a selected microelectromechanical system (MEMS) mirror in a plurality of MEMS mirrors (Col. 10, line 28-Col. 11, line 39), the method comprising (Col. 1 lines10-40; Col. 3, lines 44-67; Col. 5, lines 40- Col.6, line 52): 
applying first voltage to a first axis of the selected MEMS mirror to move the selected MEMS mirror in a first direction (column 6; the mirror voltage (MV) table will apply a 1st voltage; also column 7, lines 32-36); and 
applying a second voltage to a second axis of the selected MEMS mirror to move the selected MEMS mirror in a second direction (column 6; the MV table will apply a 2nd voltage; also column 6, lines 41-48); 
wherein the movements in the first direction and the second direction causes the selected MEMS mirror to be parked (in the broadest reasonable interpretation (BRI), the limitation “parked” can mean that the selected mirror is being positioned midway between mirrors or to positions outside the mirror plane so that it is out of optical communication signal switching path/its optical path does not include any "sensitive" mirrors; Col. 5, line 54-Col.6, line 52; Col. 9, lines 49-50; Col. 10, lines 45-46).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Hunt et al. (US 6728016 B1) hereinafter Hunt as applied to claims 1 and 2 above, and further in view of Korevaar et al. (US 20080239443 A1) hereinafter Korevaar.
Regarding claim 3, Hunt teaches the method of claim 2, wherein the detecting comprises determining when the parked MEMS mirror moves by detecting light capture fails in terms of no light detected or light detected below a threshold power (photo sensing using a light detector/light power sampler, 122/124; Figure 4; Col. 3, lines 9-11; Col. 4, lines 44-63; Col. 7, line 63-Col.8, line 11; Col. 10, line 28-Col. 11, line 40), but does not specifically and expressly disclose a camera monitoring spot.
However, Korevaar et al. (US 20080239443 A1) (Figures 1-8D) teaches ([0041], [0052], [0054]) an optical switch module, 2 with camera, 64 and 66 utilized to monitor positions of the MEMS mirrors in the module.
Since Hunt and Korevaar are both from the same field of endeavor, the purpose disclosed by Korevaar would have been recognized in the pertinent art of Hunt.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teachings of Korevaar and provide the method, wherein the detecting comprises determining when a camera monitoring spot for the parked MEMS mirror moves, for the purpose of obtaining precise position monitoring of the individual MEMS mirrors in a MEMS mirror array of an optical cross connect switch for its efficient functioning in a intended way.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 4, Hunt in view of Korevaar teaches the method of claim 3. Hunt (Figure 7) further teaches (Col. 5, line 14-Col. 6, line 12; Col. 9, line 49-Col.10, line 18) wherein a field of view (view of mirror array, 725) for the camera includes a region of interest for non-selected MEMS mirrors (position of MEMS mirrors used for switching such as 725C, 725D, and 725E) and a parking region for the selected MEMS mirrors (a region around parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path).
Regarding claim 5, Hunt in view of Korevaar teaches the method of claim 4. Hunt (Figure 7) further teaches a first parking position (parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/ does not include any "sensitive" mirrors) for the MEMS mirror, but does not specifically disclose a first parking plate defining a boundary of a first parking position. 
However, Hunt (Figure 7) teaches a region around a parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/does not include any "sensitive" mirrors (Col. 9, line 49-Col.10, line 18).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the first parking plate is positioned in the parking region outside a corner of the region of interest, for the purpose of positioning a MEMS mirror that is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   

Regarding claim 6, Hunt in view of Korevaar teaches the method of claim 5, but does not specifically disclose that the first parking plate is positioned in the parking region outside a corner of the region of interest.
However, Hunt (Figure 7) teaches a region around a parked position, 703 of a MEMS mirror (not shown) that is located within the mirror array and is out of any optical signal switching path/does not include any "sensitive" mirrors (Col. 9, line 49-Col.10, line 18).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the first parking plate is positioned in the parking region outside a corner of the region of interest, for the purpose of positioning a MEMS mirror that is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Hunt in view of Korevaar teaches the method of claim 5, further comprising detecting, by the camera, when the camera monitoring spot for the selected MEMS mirror moves outside the boundary of the first parking spot as applied in claims 1-6, but does not specifically disclose detecting the move with respect to a first parking plate.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design further comprising detecting, by the camera, when the camera monitoring spot for the selected MEMS mirror moves outside the boundary of the first parking plate, for the purpose of positioning a MEMS mirror that is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 8, Hunt in view of Korevaar teaches the method of claim 5, further comprising: changing at least one of the first voltage applied to the first axis or the second voltage applied to the second axis to change the parking position of the selected MEMS mirror from the first parking spot to a second parking spot (Figures 7 and 8C, like parking spot 703 in between the trajectories 701 and 702) ; and determining whether the camera monitoring spot for the selected MEMS mirror completes transition between the first parking spot and the second parking spot (as applied in claims 1-7), but does not specifically disclose the movement between a first parking plate and a second parking plate.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design further comprising: changing at least one of the first voltage applied to the first axis or the second voltage applied to the second axis to change the parking position of the selected MEMS mirror from the first parking plate to a second parking plate; and determining whether the camera monitoring spot for the selected MEMS mirror completes transition between the first parking plate and the second parking plate, for the purpose of repositioning a failed parking position of the MEMS mirror to make sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Hunt in view of Korevaar teaches the method of claim 8, but does not specifically disclose periodically changing the parking position of the selected MEMS mirror according to a predefined schedule.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to periodically changing the parking position of the selected MEMS mirror according to a predefined schedule, for the purpose of repositioning parking position of the MEMS mirror making sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since it has been held that the provision of adjustability with no undue burden, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 10, Hunt teaches the method of claim 2. Hunt (Figure 7) further discloses (Col. 5, line 14-Col. 6, line 12; Col. 9, line 49-Col.10, line 18) 
defining a parking position for the selected MEMS mirror (parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/ does not include any "sensitive" mirrors), the parking position defined in at least two dimensions (Mirror position is defined by Target Mirror coordinate system (TMC)-a cartesian coordinate system, with mirrors positioned at alternate integral values of X and Y); and moving, by one or more processors (matrix control processor, 201 and digital signal processors (DSPs) 202 and 203; Col. 3, lines 1-21), the selected MEMS mirror to the parking position in response to detecting when at least one of the first voltage or the second voltage fails (Processor 201 detects failure in successful mirror positioning by photo sensing using a light detector/light power sampler, 122/124; Figures 2-8C; Col. 3, lines 9-11; Col. 4, lines 44-63; Col. 7, line 63-Col.8, line 11; Col. 10, line 28-Col. 11, line 40), but does not specifically disclose the backup parking position.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design further comprising: defining a backup parking position for the selected MEMS mirror, the backup parking position defined in at least two dimensions; and moving, by one or more processors, the selected MEMS mirror to the backup parking position in response to detecting when at least one of the first voltage or the second voltage fails, for the purpose of repositioning a failed parking position of the MEMS mirror to make sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Hunt et al. (US 6728016 B1) hereinafter Hunt as applied to claims 11 and 12 above, and further in view of Korevaar et al. (US 20080239443 A1) hereinafter Korevaar.
Regarding claim 13, Hunt teaches the system of claim 12, wherein the detecting comprises determining when the parked MEMS mirror moves by detecting light capture fails in terms of no light detected or light detected below a threshold power (photo sensing using a light detector/light power sampler, 122/124; Figure 4; Col. 3, lines 9-11; Col. 4, lines 44-63; Col. 7, line 63-Col.8, line 11; Col. 10, line 28-Col. 11, line 40), but does not specifically and exactly disclose a camera monitoring spot.
However, Korevaar et al. (US 20080239443 A1) (Figures 1-8D) teaches ([0041], [0052], [0054]) an optical switch module, 2 with camera, 64 and 66 utilized to monitor positions of the MEMS mirror arrays, 20 and 22 in the module.
Since Hunt and Korevaar are both from the same field of endeavor, the purpose disclosed by Korevaar would have been recognized in the pertinent art of Hunt.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teachings of Korevaar and provide the system, further comprising a camera configured to monitor the plurality of MEMS mirrors, wherein the detecting comprises determining when a camera monitoring spot for the parked MEMS mirror moves, for the purpose of obtaining precise position monitoring of the individual MEMS mirrors in a MEMS mirror array of an optical cross connect switch for its efficient functioning in a intended way.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 14, Hunt in view of Korevaar teaches the system of claim 13. Hunt (Figure 7) further teaches (Col. 5, line 14-Col. 6, line 12; Col. 9, line 49-Col.10, line 18) wherein a field of view (view of mirror array, 725) for the camera includes a region of interest for non-selected MEMS mirrors (position of MEMS mirrors used for switching such as 725C, 725D, and 725E) and a parking region for the selected MEMS mirrors (a region around parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path).
Regarding claim 15, Hunt in view of Korevaar teaches the system of claim 14. Hunt (Figure 7) further teaches a first parking position (parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/ does not include any "sensitive" mirrors) for the MEMS mirror, but does not specifically disclose a first parking plate defining a boundary of a first parking position and the first parking plate is positioned in the parking region outside a corner of the region of interest. 
However, Hunt (Figure 7) teaches a region around a parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/does not include any "sensitive" mirrors (Col. 9, line 49-Col.10, line 18). Hunt (Figure 7) further teaches a region around a parked position, 703 of a MEMS mirror (not shown) that is located within the mirror array and is out of any optical signal switching path/does not include any "sensitive" mirrors (Col. 9, line 49-Col.10, line 18).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design further comprising a first parking plate defining a boundary of a first parking position for the selected MEMS mirror, wherein the first parking plate is positioned in the parking region outside a corner of the region of interest, for the purpose of positioning a MEMS mirror that is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Hunt in view of Korevaar teaches the system of claim 15, wherein the one or more processors are further configured to detect, using the camera, when the camera monitoring spot for the selected MEMS mirror moves outside the boundary of the first parking spot as applied in claims 11-15, but does not specifically disclose detecting the move with respect to a first parking plate.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the one or more processors are further configured to detect, using the camera, when the camera monitoring spot for the selected MEMS mirror moves outside the boundary of the first parking plate, for the purpose of positioning a MEMS mirror that is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 17, Hunt in view of Korevaar teaches the system of claim 15, wherein the one or more processors are further configured to: change at least one of the first voltage applied to the first axis or the second voltage applied to the second axis to change the parking spot of the selected MEMS mirror from the first parking spot to a second parking spot (Figures 7 and 8C, like parking spot 703 in between the trajectories 701 and 702) ; and determine whether the camera monitoring spot for the selected MEMS mirror completes transition between the first parking spot and the second parking spot (as applied in claims 1-7), but does not specifically disclose the movement between a first parking plate and a second parking plate.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the one or more processors are further configured to: change at least one of the first voltage applied to the first axis or the second voltage applied to the second axis to change the parking position of the selected MEMS mirror from the first parking plate to a second parking plate; and determine whether the camera monitoring spot for the selected MEMS mirror completes transition between the first parking plate and the second parking plate, for the purpose of repositioning a failed parking position of the MEMS mirror to make sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18, Hunt in view of Korevaar teaches the system of claim 17, wherein the one or more processors are further configured to change the parking position of the selected MEMS mirror, but does not specifically disclose periodically changing the parking position of the selected MEMS mirror according to a predefined schedule.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to periodically change the parking position of the selected MEMS mirror according to a predefined schedule, for the purpose of repositioning parking position of the MEMS mirror making sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since it has been held that the provision of adjustability with no undue burden, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 19, Hunt in view of Korevaar teaches the system of claim 12. Hunt (Figure 7) further discloses (Col. 5, line 14-Col. 6, line 12; Col. 9, line 49-Col.10, line 18) defining a parking position for the selected MEMS mirror (parked position, 703 of a MEMS mirror (not shown) that is out of any optical signal switching path/ does not include any "sensitive" mirrors), the parking position is defined in at least two dimensions (Mirror position is defined by Target Mirror coordinate system (TMC)-a cartesian coordinate system, with mirrors positioned at alternate integral values of X and Y); and moving, by one or more processors (matrix control processor, 201 and digital signal processors (DSPs) 202 and 203; Col. 3, lines 1-21), the selected MEMS mirror to the parking position in response to detecting when at least one of the first voltage or the second voltage fails (Processor 201 detects failure in successful mirror positioning by photo sensing using a light detector/light power sampler, 122/124; Figures 2-8C; Col. 3, lines 9-11; Col. 4, lines 44-63; Col. 7, line 63-Col.8, line 11; Col. 10, line 28-Col. 11, line 40), but does not specifically disclose the backup parking position.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the one or more processors are further configured to move the selected MEMS mirror to a backup parking position in response to detecting when at least one of the first voltage or the second voltage fails, the backup parking position defined in at least two dimensions, for the purpose of repositioning a failed parking position of the MEMS mirror to make sure that it is out of any optical signal switching path/does not include any "sensitive" mirrors avoiding crosstalk, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Hunt et al. (US 6587611 B1) teaches a method for ensuring path integrity in an optical switch that essentially eliminates any occurrences of misconnected paths and enables new signal paths to be easily generated and existing paths to be switched.
- Staker et al. (US 20040071393 A1) teaches a compact, multi-channel free-space optical cross-connect whereby switching is accomplished by tilting pairs of dual-axis micromirrors.
- Zhou et al. (US 20160154183 A1) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media, for microelectromechanical (MEMS) based optical switching.
- Aota et al. (US 20060140536 A1) teaches an optical switch comprising a wavelength spatially dispersive optical element, a plurality of output ports and a plurality of mirrors onto which beams dispersed by the element are irradiated, and each of which is able to direct a reflected beam to any one of the plural output ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        10/17/2022




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 18, 2022